   Case: 1:15-cv-06340 Document #: 255 Filed: 04/22/19 Page 1 of 2 PageID #:5625



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BACKPAGE.COM, LLC,                                   )
                                                     )
               Plaintiff,                            )      Case No. 15-cv-06340
                                                     )
       v.                                            )      Judge John J. Tharp, Jr.
                                                     )
THOMAS J. DART, Sheriff of Cook County,              )      Magistrate Judge Young B. Kim
Illinois,                                            )
                                                     )
               Defendant.                            )

                                    NOTICE OF MOTION

               Please take notice that on May 8, 2019 at 9:00 a.m., I will appear before the
Honorable John J. Tharp, Jr., or any judge sitting in his stead, in the courtroom occupied by him,
Room 1419, of the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois and
present SHERIFF DART’S MOTION FOR PARTIAL RECONSIDERATION, a copy of which
is served upon you.

                                              Respectfully submitted,

                                              THOMAS J. DART,
                                              SHERIFF OF COOK COUNTY, ILLINOIS

                                        By:          /s/ Alastar S. McGrath
                                                     One of his attorneys
Paul J. Kozacky
Alastar S. McGrath
Jerome R. Weitzel
KOZACKY WEITZEL MCGRATH, P.C.
55 W. Monroe St., Ste. 2400
Chicago, Illinois 60603
(312) 696-0900
   Case: 1:15-cv-06340 Document #: 255 Filed: 04/22/19 Page 2 of 2 PageID #:5626



                                CERTIFICATE OF SERVICE

               The undersigned attorney, on oath, certifies that on April 22, 2016, he served the
foregoing NOTICE OF MOTION and SHERIFF DART’S MOTION FOR PARTIAL
RECONSIDERATION, via the ECF system to all parties that have consented to the same in
accordance with applicable Federal Rules of Civil Procedure and Local Rules of the U.S. District
Court for the Northern District of Illinois.

                                                           /s/ Alastar S. McGrath

Paul J. Kozacky
Alastar S. McGrath
Jerome R. Weitzel
KOZACKY WEITZEL MCGRATH, P.C.
55 W. Monroe St., Ste. 2400
Chicago, Illinois 60603
(312) 696-0900
